Judgment unanimously affirmed. Memorandum: Defendant bore the burden of establishing, by a preponderance of the evidence, that he lacked criminal responsibility by reason of mental disease or defect (see, Penal Law § 40.15; People v Kohl, 72 NY2d 191). In rejecting the affirmative defense, the jury was entitled to rely on the presumption of sanity (see, People v Kohl, supra, at 199) and on the evidence of defendant’s rational and deliberate conduct (see, People v Moss, 179 AD2d 271).
The court did not abuse its discretion in imposing consecu*621tive sentences. The crimes were separate and distinct acts (Penal Law § 70.25 [2]; People v Brathwaite, 63 NY2d 839, 842-843). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.—Assault, 2nd Degree.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.